COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In re Karen A. Duddlesten, Kathy L.Young, and Kelly E. Kelsey as
                          Co-Trustees of the Wayne B. Duddlesten Martial Deduction Trust

Appellate case number:    01-18-00561-CV

Trial court case number: 396,993-401

Trial court:              Probate Court No. 3 of Harris County

       The en banc court has voted to deny Jerri Duddlesten Moore’s motion for en banc
reconsideration.* It is ordered that the motion for en banc reconsideration is denied.

Judge’s signature: /s/ _/s/ Sarah Beth Landau__________
                                 Acting for the En Banc Court

Date: April 25, 2019

* En banc court consists of Chief Justice Radack and Justices Keyes, Higley, Lloyd, Kelly,
  Goodman, Landau, and Countiss. Justice Hightower not sitting.